UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1730



EARNEST P. CLARK,

                                                           Petitioner,

          versus


EASTERN ASSOCIATED COAL CORPORATION; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(03-0631-BLA)


Submitted:   November 24, 2004          Decided:     December 21, 2004


Before LUTTIG, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. F. Raymond Smith, RUNDLE & RUNDLE, L.C., Pineville, West
Virginia, for Petitioner. Mark E. Solomons, Laura Metcoff Klaus,
GREENBERG TRAURIG, L.L.P., Washington, D.C., for Respondent Eastern
Associated Coal Corporation.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Earnest P. Clark seeks review of a decision and order of

the Benefits Review Board (“Board”) affirming the administrative

law judge’s denial of black lung benefits pursuant to 30 U.S.C.

§§ 901-45 (2000).       Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.      Accordingly, we affirm on the reasoning of the

Board. See Clark v. Eastern Associated Coal Corp., No. 03-0631-BLA

(BRB April 29, 2004).        We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED